Citation Nr: 1111708	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Nashville, Tennessee Regional office (RO) of the Department of Veterans Affairs (VA).

In December 2009, the Veteran appeared at a hearing held before the undersigned Veteran's Law Judge in Washington, DC.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in April 2010 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1. The Veteran's account of his claimed in-service stressors is inherently incredible or is otherwise not substantiated.

2. The Veteran does not have PTSD that was caused or aggravated in or as a result of active military duty.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2004 and September 2005 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  38 C.F.R. § 3.159(c)(4)(I) requires a VA examination to address the question of etiology as related to service, when the Veteran presents a claim for service connection and meets the threshold requirement that he sufficiently "indicate" that the claimed disability or symptoms may be associated with service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's claim is presently denied on the basis that the Veteran's proffered account of his claimed stressors is wholly incredible.  As discussed below, verification of the claimed stressor(s), as they pertain to the Veteran's assignment and term of service is a prerequisite for a grant of service connection for PTSD. A medical examination is therefore not necessary to adjudicate this claim. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran contends that he had PTSD as a result of his active service.  Because the Board finds the Veteran's account of his stressors is incredible, the Veteran's claim is denied.  

Service connection for PTSD requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred (unless the evidence shows that the Veteran participated in combat and the stressor is combat related).  38 C.F.R. 3.304(f).

The Veteran has not undergone a VA examination for PTSD, but he has provided evidence of a May 2003 diagnosis of that disorder.  However, the fact that the physician diagnosed the Veteran with PTSD in this circumstance does not avail the Veteran as that belief does not serve to substantiate the stressor(s).  The explicit or implicit opinion of the physician that the appellant is truthful is not necessarily probative as to the facts of the account. See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

He has repeatedly reported two stressors.  The Veteran, whose military occupational specialty was supply specialist, alleges that he was detailed to guard a nuclear weapons site, where he was shot at by a terrorist.  The Veteran alleges that he returned fire and killed the terrorist.  The Veteran alleges that after killing the terrorist, he remained in his guard tower until the next morning, when a tank accompanied by a unit of soldiers ran over the terrorist's body.  The Veteran alleges that he was unable to leave his post, had to endure five hours staring at the body of the man he had just killed.  

The Veteran also alleges that he witnessed a fellow soldier slash the throat of another man after a racially-motivated confrontation at a club.  The Veteran alleged that the assailant was arrested and sentenced to 58 years in prison- although the Veteran was never interviewed by military police authorities; never asked to testify at a preliminary hearing under Article 32 of the Uniform Code of Military Justice; did not testify at a court-martial; and he was never interviewed by the individual's defense counsel.  



Specifically in regard to the time frame, the Board notes that the record reflects multiple disciplinary actions taken against the Veteran in late July 1975 and in August 1975; at the hearing, the Veteran provided testimony that his mental state, following the stressors, affected his behavior and led to the disciplinary actions.  As such, June and July 1975 constitute an appropriate two month period for stressor verification purposes. 

In the April 2010 remand, the Board ordered the RO to make another attempt to verify the reported stressors using the new information provided by the Veteran.  No verification could be made.  

The Veteran submitted a lay statement from his brother-in-law, dated in April 2010.  The statement reads "My brother-in-law guarded at nuclear weapons site and he killed somebody."  He also submitted a statement from his fiancé, in which she stated that the Veteran experiences symptoms of PTSD.  In July 2010, the Veteran submitted an additional lay statement from a serviceman who was stationed with the Veteran in Germany.  He claimed that the Veteran relayed the account of the two stressors, as alleged above.   

As noted, while the Veteran has received a diagnosis of PTSD based on his account of the described stressors, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. at 389, 396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran has proffered a wholly incredible account of his claimed stressor.  He was a unit supply specialist.  The records do not show, and the Veteran denies, that he received any specialized training required to guard a nuclear weapons facility.  It is completely incredible that the United States Army, in a peacetime environment, would assign a supply specialist to guard such a critical weapons site - especially given the Veteran's disciplinary record of three non-judicial punishment actions under Article 15 of the Uniform Code of Military Justice including for possession of marijuana; numerous counseling actions for failing to obey lawful orders and failing to report to his appointed place of duty; and his eventual discharge under an expeditious discharge program because of his patent unsuitability for military service.

Moreover, there is no corroboration to support the account of the attack on the Veteran by the alleged terrorist, the killing of the terrorist of the subsequent running over his body by a tank.  As noted above, the Veteran has submitted lay statement supporting his account of this stressor, but none of the lay witnesses have, or claim to have, personal knowledge of this incident, other than what was reported to them by the Veteran.  

Additionally, apart from his inherently incredible assertions as to this occurrence, VA has concluded that the Veteran's claimed PTSD stressor was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)) for verification.  (See VA's Formal Finding on Lack of Verifiable Stressors for PTSD claim, dated in August 2008).

With regard to the Veteran's account of a fellow serviceman slashing the throat of a man in an officer's club, while the Veteran has provided the last name of the serviceman and an approximate date, a search of the records has yielded no results to corroborate this story.  Pursuant to the Board's order, the RO did a search for court-martial records for the alleged assailant, which also yielded no results.  The Veteran has provided no additional evidence supporting the occurrence of this event.  Apart from these factors, as well as the wholly unbelievable scenario where the Veteran supposedly witnessed a racially-motivated homicide and was never questioned by law enforcement or judicial authorities, the Board finds the Veteran's account wholly incredible.  

The Court has stated that "[i]t is the duty of the [Board] as the factfinder to determine credibility of the testimony and other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Board finds contemporaneous evidence from the Veteran's military service to be far more persuasive that the Veteran's own account of his experiences during service, which were generated during the course of his attempt to gain compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses 'negative evidence' which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Given the records of the Veteran's service and the lack of corroboration, the Board finds that the Veteran's account is wholly incredible.  Samuels, 11 Vet. App. at 436.  

The Board recognizes that a recent amendment in the PTSD regulations no longer requires corroboration of the in-service stressors to sustain a claim for service connection for PTSD in certain circumstances.  Specifically C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and;

A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, and the Veteran's symptoms are related to the claimed stressor;

In the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Board finds that the Veteran's alleged stressor is not consistent with the places, types, and circumstances of the Veteran's service, and moreover, it is wholly incredible.  38 U.S.C.A. § 1154(a) (West 2002) (in substance that in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).
 
Although the Veteran has been diagnosed as having PTSD by his treating physician, the diagnosis does not avail the Veteran because is it based on an incredible stressor.  The explicit or implicit opinion of the physician that the Veteran is truthful is not necessarily probative as to the facts of the account.  See Moreau, 9 Vet. App. at 395-396.  Moreover, while a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

Thus, the Veteran's account of his claimed in-service stressor involving the shooting of a terrorist is inherently incredible; and his account of having witnessed an attack by an assailant who was sentenced to a lengthy prison term, is both incredible and otherwise not substantiated.  Given these factors, the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


